DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 16 are objected to because of the following informalities: 
In claim 9, there is lack of antecedent basis for "the local heat sink surface" in line 2; "the circuit board" in line 3 should be changed to --the first circuit board-- for consistency; also, "the support" should be changed to --the support layer--.
In claim 16, "the support" should be changed to --the support layer-- for consistency.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10 and 11 of U.S. Patent No. 10,352,506. Although the claims at issue are not identical, they are not patentably distinct from each other because see the table below:

Patented claims
Remarks
1
1
All limitations disclosed
4
1
All limitations disclosed
5
1
All limitations disclosed
8
1
All limitations disclosed
9
1
All limitations disclosed
10
3
All limitations disclosed
11
4
All limitations disclosed
12
5
All limitations disclosed
13
6
All limitations disclosed
14
7
All limitations disclosed
15
8
All limitations disclosed
16
10
Identical
17
1
All limitations disclosed
18
1
All limitations disclosed
19
10
All limitations disclosed
20
11
All limitations disclosed


Claims 2, 3, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,352,506 in view of Schupple et al. [US 2014/0111990 A1]. 
Claim 1 of U.S. Patent No. 10,352,506 does not disclose the second circuit board, third circuit boards and the second lens array as of application claims 2, 3 and 6.

It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the circuit board and the lens array of Claim 1 of U.S. Patent No. 10,352,506 with the second circuit board, third circuit boards and the second lens array as taught by Schupple for purpose of providing an advantageous way of increasing and controlling light intensity.
Response to Arguments
Applicant’s arguments, see the applicant’s remarks pages 1-4, filed 1/7/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 103 over U.S. Pat. Pub. No. 2017/0016598 (“Scarlata”) in view of U.S. Pat. No. 9,964,266 (“Danesh”), and further in view of U.S. Pat. Pub. No. 2018/0051862 (“Meumann”) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nickum U.S. 10,352,506 and Schupple [U.S. 2014/0111990].
Schupple [U.S. 2014/0111990] discloses a heat sink 124 being larger than an LED plate 144 and a lens plate 132 (see figures 10-12). The heat sink 124 appears to be on a backer 138. Thus, U.S. 2014/0111990 does not quite show the heat sink plane (at the heat sink 124) spanning the window opening and connected to the window frame.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383.  The examiner can normally be reached on M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAO Q TRUONG/Primary Examiner, Art Unit 2875